DETAILED ACTION
	Claims 1-35 are present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
MPEP 2422.03(I) provides the following:
The Office strongly suggests filing the sequence listing required by 37 CFR 1.821(c) as a text file via EFS-Web. If a new application is filed via EFS-Web with an ASCII text file sequence listing that complies with the requirements of 37 CFR 1.824(a)(2) -(6)  and (b), and applicant has not filed a sequence listing in a PDF file, the text file will serve as both the paper copy required by 37 CFR 1.821(c)  and the computer readable form (CRF) required by 37 CFR 1.821(e). Note that the specification must contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes. See MPEP § 2422.03(a) for additional information pertaining to EFS-Web submission of sequence listings.

The electronic file wrapper contains a Sequence Listing filed as a text file; however, the required statement indicated above cannot be found in the specification.

Appropriate correction is required.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the subject matter directly recited in claims 1-12 and 15 does not have antecedent basis in the specification.  However, appropriate correction cannot include new matter.  See 35 U.S.C. 132(a). 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Interpretation
	Independent claims 1 and 15 recite a first 5’-UDP glycosyl transferase having a first amino acid motif and a second amino acid motif. The first amino acid motif is defined in part as having “at least two of the amino acid variations at positions AA130, AA133, AA134, AA135, AA136, AA137, AA140, AA141, AA152, AA144, AA145, AA147 AA149, AA154, and AA206 in the first motif; wherein AA130 is one amino acid larger than Alanine,” etc.  The amino acid variations are interpreted as having an amino acid satisfying the criteria listed after the underlined “wherein” rather than a substitution or mutation relative to any sequence (i.e. SEQ ID NO: 152).
	The second amino acid motif is defined as “comprising no more than three of the amino acid variations at positions AA133-AA137 in the second motif.”  The antecedent basis for “the amino acid variations at positions AA133-AA137” is considered to be in the amino acid variations at positions AA130, AA133, AA134, AA135, AA136, AA137, AA140, AA141, AA152, AA144, AA145, AA147 AA149, AA154, and AA206 previously recited in regards to the first amino acid motif.  There are four prior-recited variations that fall within the range of positions AA133-AA137: Alanine AA134 is any one small aliphatic amino acid, except Leucine or Isoleucine; AA135 is any one amino acid, except Proline; AA136 is one small amino acid; and AA137 is one small amino acid.”  As such, recitation of “comprising no more than three of the amino acid variations at positions AA133-AA137” is considered as requiring that at least one of the variations at AA134, AA135, AA136 or AA137 is NOT present.  SEQ ID NO: 152 has ALL of the variations at AA134, AA135, AA136 and AA137, which are all alanine residues in SEQ ID NO: 152.  As such, a sequence 100% identical to SEQ ID NO: 152 is NOT an embodiment of the first 5’UDP glycosyl transferase polypeptide as recited in claims 1 and 15, since such a sequence has more than three of the amino acid variations at positions AA133-AA137 in the second motif.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 61/521,203; 61/521,051; 61/521,084; 61/523,487; 61/567,929; 61/603,639; PCT/US2021/050021; 14/237,540; 15/439,660 and 16/535,373 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The current application claims CON priority to 14/237,540; 15/439,660 and 16/535,373, wherein 14/237,540 is a 35 U.S.C. 371 national stage application of PCT/US2021/050021.  All of 14/237,540; 15/439,660; 16/535,373 and PCT/US2021/050021 appear to have an identical specification.  The rejections under 35 U.S.C. 112(a) for lack of written description for new claims 1-35 stated below is incorporated herein by reference.  For the reasons set forth below, the disclosure of the invention in the  parent applications and in the later-filed current application fair to comply with the requirements of 35 U.S.C. 112(a) with respect to written description for claims 1-35.  Further, there is no supplementary disclosure in any of  Application Nos. 61/521,203; 61/521,051; 61/521,084; 61/523,487; 61/567,929; and 61/603,639 that would provide a written description for claims 1-35 within 35 U.S.C. 112(a).
For this reason, claims 1-35 are not provided the benefit of priority to any of Application Nos. 61/521,203; 61/521,051; 61/521,084; 61/523,487; 61/567,929; 61/603,639; PCT/US2021/050021; 14/237,540; 15/439,660 and 16/535,373.  It is noted that the filing date of the instant application is 09/20/2021.  Further, it is noted that the status of this application is updated to AIA  as indicated above.

Claim Objections
Claim 1, 9 and 15 are objected to because of the following informalities:  
Claim 1, line 13, recites  “at least two of the amino acid variations at positions AA130, AA133, AA134, AA135, AA136, AA137, AA140, AA141, AA152, AA144, AA145, AA147 AA149, AA154, and AA206 in the first motif.”  Recitation of the definite article “the” in “the amino acid variations” is considered to have antecedent basis in the later recitation of specific variations in claim 1.  However, the claim should be placed in better form by amended to remove the definite article as follows: “at least two of [[the]] amino acid variations at positions AA130, AA133, AA134, AA135, AA136, AA137, AA140, AA141, AA152, AA144, AA145, AA147 AA149, AA154, and AA206 in the first motif.”
In claim 9, “Cystein” is a typographical error for “Cysteine.”
In claim 15, claim 15 recites “transferring a second sugar moiety to a C2' of the 13-O-glucose, the 19-O-glucose, or both the 13-O-glucose and the 19-O-glucose of a precursor steviol glycoside having a 13-O-glucose, a 19-O-glucose, or both a 13-O- glucose and a 19-O-glucose.” Recitation of “the” 13-O or 19-O glucose is considered to have antecedent basis in later recitation of a precursor steviol glycoside having a 13-O-glucose, a 19-O-glucose, or both a 13-O- glucose and a 19-O-glucose.  However, the claim should be placed in better form by reciting “transferring a second sugar moiety to a C2' of a 13-O-glucose, a 19-O-glucose, or both the 13-O-glucose and the 19-O-glucose of a precursor steviol glycoside having the 13-O-glucose, the 19-O-glucose, or both the 13-O- glucose and the 19-O-glucose.”
Claims 1 and 15 recite “may comprise one or more amino acid insertion of no more than 20 amino acids each” and “may comprise one or more amino acid deletions of no more than 20 amino acids each.”  The “may” language indicates that these features are optional.  As such, the claim should be amended to recite “optionally comprises one or more amino acid insertion of no more than 20 amino acids each” and “optionally comprises one or more amino acid deletions of no more than 20 amino acids each.”
Claims 19-21, 29-30, 32 and 34 recite teh abbreviations including RebA and/or RebD that should be defined upon their first recitation in the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 10-12, 16, 19, 20, and 22-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 in the preamble recites “The method of claim 22,” wherein a claim depending from itself is indefinite.  Stated in other words, “The method of claim 22” has no prior antecedent basis such that it is not clear what limitations “The method of claim 22” is making reference.  See MPEP 2173.05(e).  It is noted that claims 23-35 all depend from claim 22 and therefore contain terms that lack antecedent basis due in part to claim 22 not depending from independent claim 1 or 15.  For example: Claim 22, line 3, recites “the steviol and/or the precursor steviol glycosides,” which lacks any literal or inherent antecedent basis in the claim since claim 22 does not depend from any other claim that may provide such antecedent basis. Further, claim 22 recites “the in vitro method” in line 1, which lacks any literal or inherent antecedent basis in the claim since claim 22 does not depend from any other claim that may provide such antecedent basis.  
Claims 5-7 and 10-12 defines “side chain hydrophobicity” as a numerical value in connection with units of “[Symbol font/0x44]tR.”  There is no discussion of “[Symbol font/0x44]tR” in the specification such that the meaning of the term “[Symbol font/0x44]tR” and the scope of claims 5-7 and 10-12 is unclear.  That is the meaning of the value -55 [Symbol font/0x44]tR (claim 5), -28 [Symbol font/0x44]tR (claim 6), -28 [Symbol font/0x44]tR (claim 7), etc., in the claims is not described or defined in the specification and the same does not reflect any well-known manner for quantitation of hydrophobicity in the art.  As such, at the time of fling a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement. See MPEP 2173.02(II).  It is noted that hydrophobicity of amino acids in the art is often measured or reported as a change of free energy from a solvent (e.g. octane) to water reported as [Symbol font/0x44]Gtr in units of kcal/mol or similar units of free energy.  See Pace et al. (Contribution of Hydrophobic Interactions to Protein Stability, J. Mol. Biol. 408 (2011): 514-28) for a review of this topic. However, it is not clear that any of claims 5-7 and 10-12 is referencing “side chain hydrophobicity” in terms of a change in Gibbs free energy from transfer from a solvent to water (or vice versa) including the identity of the solvent or the specific units of Gibbs free energy that recited numerical values reference (e.g. kcal/mol, kJ/mol, etc.).
Claim 19 recites “wherein the starting composition is contacted with the first 5’-UDP glycosyl transferase polypeptide in stoichiometric or excess amount.” Claim 20 recites “wherein the starting composition is contacted with the first 5'-UDP glycosyl transferase polypeptide, a 5'-UDP glycosyl transferase polypeptide capable of beta 1,3 glycosylation of the C3' of the 13-O-glucose, 19-O-glucose, or both 13-O-glucose and 19-O-glucose of the precursor steviol glycoside and UDP-glucose in stoichiometric or excess amount.”  “Stoichiometric” is understood in the art as referring to the same mole amount of material of specific, discreet chemical reactants.  The recited “starting composition” has or may have several chemical components and explicitly recites that the starting composition includes both steviol and steviol glycoside species (i.e. RebA, stevioside) as chemical components of the starting composition.  As such, it is not clear to what constituent part of the recited starting composition (e.g. steviol, a specific steviol glycoside) serves as the basis for comparison to determine if a stoichiometric amount or excess amount of the first 5’UDP glycosyl transferase polypeptide is present.  For this reason, the ordinarily skilled artisan is unable to reasonably determine how to avoid infringement of claims 19 and 20. See MPEP 2173.02(II) (“If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate.”).  
It is noted that a first 5’-UDP glycosyl transferase polypeptide and other transferases are catalysts and not reactants or substrates for any reaction for producing a steviol glycoside.  A catalyst is typically present at a much lower amount than any of the reactants involved in the catalyzed reaction, which is evidenced by the specification, for example, describing the transferase polypeptide present in a cell contacted with a steviol glycoside.  It is recommended that claims 19 and 20 be amended to recite that UDP-glucose is in stoichiometric excess over a specific steviol or steviol glycoside compound.  Claim 19 is considered to include that any one steviol or glycoside compound in the starting composition is in stoichiometric excess over the first 5’UDP glycosyl transferase.  Claim 20 is considered to include to include that any one steviol or glycoside compound in the starting composition is in stoichiometric excess over the first 5’UDP glycosyl transferase, a 5’-UDP glycosyl transferase capable of beta 1,3 glycosylation as recited, and UDP-glucose.
Claim 16 recites the limitation "the second 5’-UDP glycosyl transferase polypeptide " in lines 3-5, the limitation “the 5’-UDP glycosyl transferase polypeptide capable of glycosylating steviol or the precursor steviol glycoside at its C-19 carboxyl group” in lines 6-8, “the 5’UDP glycosyl transferase polypeptide capable of glycosylating the steviol” in lines 10-12, and “the 5’-UDP glycosyl transferase polypeptide capable of beta 1,3 glycosylation of the C3’ of the 13-O-glucose, 19-O-glucose, or both 13-O-glucose and 19-O-glucose of the precursor steviol glycoside” in lines 14-16.  There is insufficient antecedent basis for these limitations in the claim.  Claim 16 depends from claim 1 that recites no limitations that provide literal or inherent antecedent basis for any of the polypeptides recited in claim 16. As such, claim 16 contains no earlier recitation or limitation of the various recited polypeptides where it is unclear as to what element the recited polypeptides are making reference. See MPEP 2173.05(e).
Claim 27 recites the limitations “(a) the first 5'-UDP glycosyl transferase polypeptide, (b) the 5'-UDP glycosyl transferase polypeptide capable of glycosylating steviol or the precursor steviol glycoside at its C-19 carboxyl group; (c) the 5'-UDP glycosyl transferase polypeptide capable of glycosylating steviol or the precursor steviol glycoside at its C-13 hydroxyl group; and (d) the 5'-UDP glycosyl transferase polypeptide capable of beta 1,3 glycosylation of the C3' of the 13-O-glucose, 19-O-glucose, or both 13-O-glucose and 19-O-glucose of the precursor steviol glycoside.” It is noted that claim 27 does not depend from claim 1 or 15.  Claim 28 recites “the second 5'-UDP glycosyl transferase polypeptide.”  There is insufficient antecedent basis for these limitations in the claims 27 and 28.   Claim 27 and claim 22 from which claim 27 depends do not provide any antecedent basis, either literal or inherent, for any of the underlined polypeptides recited in claim 27 indicated above.  Claim 28 depends from claims 22 and 27.  Although several transferases are recited in claim 27, it is unclear which, if any, of the transferases recited in claim 27 is “the second 5'-UDP glycosyl transferase polypeptide.”  As such, claims 27 and 28 contains no earlier recitation or limitation of the various recited polypeptides where it is unclear as to what element the recited polypeptides are making reference. See MPEP 2173.05(e).  It is noted that if claim 27 were amended to depend from claim 1 or claim 15, then “the first 5'-UDP glycosyl transferase polypeptide” would then appear to have antecedent basis.
Claims 29, 30 and 32 recites the limitation "the recombinant cell expressing" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claims 29, 30 and 32 depend from claim 22, wherein claim 22 does not depend from any other claim.  Claim 22 recites a whole cell in vitro method that directly implies the presence of a cell.  However, the same whole cell method cannot provide literal nor inherent antecedent basis for “the recombinant cell” as recited in claims 29, 30 and 32 since such “whole cell” is not necessarily a recombinant cell under all circumstances.  As such, claims 29, 30 and 32 contain no earlier recitation or limitation of “the recombinant cell” where it is unclear as to what element the recited recombinant cell is making reference. See MPEP 2173.05(e).  
Claim 30 recites the limitations “(a) the first 5'-UDP glycosyl transferase polypeptide; and (b) the 5'-UDP glycosyl transferase polypeptide capable of beta 1,3 glycosylation of the C3' of the 13-O-glucose, 19-0-glucose, or both 13-O- glucose and 19-O-glucose of the precursor steviol glycoside.”  Claim 31 recites “the second 5'-UDP glycosyl transferase polypeptide.”  There is insufficient antecedent basis for these limitations in the claims.  Claims 30-31 and claim 22 from which claims 30 and 31 depend do not provide any antecedent basis, either literal or inherent, for any of the underlined polypeptides recited in claims 30 and 31 indicated above.  As such, claims 30 and 31 contain no earlier recitation or limitation of the various recited polypeptides where it is unclear as to what element the recited polypeptides are making reference. See MPEP 2173.05(e).  It is noted that if claim 30 were amended to depend from claim 1 or claim 15, then “the first 5'-UDP glycosyl transferase polypeptide” would then appear to have antecedent basis.
Claims 32 and 34 recite the limitations “(a) the first 5'-UDP glycosyl transferase polypeptide, (b) the 5'-UDP glycosyl transferase polypeptide capable of glycosylating steviol or the precursor steviol glycoside at its C-19 carboxyl group; and (c) the 5'-UDP glycosyl transferase polypeptide capable of beta 1,3 glycosylation of the C3' of the 13-O-glucose, 19-O-glucose, or both 13-O-glucose and 19-O-glucose of the precursor steviol glycoside.” It is noted that claims 32 and 34 do not depend from claim 1 or 15.  Claim 28 recites “the second 5'-UDP glycosyl transferase polypeptide.”  There is insufficient antecedent basis for these limitations in the claims 32 and 34.   Claim 32 and 34 and claim 22 from which claims 32 and 34 depend do not provide any antecedent basis, either literal or inherent, for any of the underlined polypeptides recited in claims 32 and 34 indicated above.  As such, claims 32 and 34 contain no earlier recitation or limitation of the various recited polypeptides where it is unclear as to what element the recited polypeptides are making reference. See MPEP 2173.05(e).  It is noted that if claims 32 and 34 were amended to depend from claim 1 or claim 15, then “the first 5'-UDP glycosyl transferase polypeptide” would then appear to have antecedent basis.
Claim 33 recites the limitation “wherein the recombinant cell further expresses the second 5'-UDP glycosyl transferase polypeptide” in line 2.  There is insufficient antecedent basis for this limitation in the claim 33.  Claim 33 depends from claims 22 and 32.  Although several transferases are recited in claim 32, it is unclear which, if any, of the transferases recited in claim 32 is “the second 5'-UDP glycosyl transferase polypeptide.”  As such, claims 32 and 33 contains no earlier recitation or limitation of the various recited polypeptides where it is unclear as to what element the recited second 5’UDP glycosyl transferase polypeptides is making reference. See MPEP 2173.05(e). 
Claim 35 recites the limitation “wherein the recombinant cell further expresses the second 5'-UDP glycosyl transferase polypeptide” in line 2.  There is insufficient antecedent basis for this limitation in the claim 35.  Claim 35 depends from claims 22 and 34.  Although several transferases are recited in claim 34, it is unclear which, if any, of the transferases recited in claim 34 is “the second 5'-UDP glycosyl transferase polypeptide.”  As such, claim 34 contains no earlier recitation or limitation of the underlined recited polypeptides where it is unclear as to what element the recited second 5’UDP glycosyl transferase polypeptide is  making reference. See MPEP 2173.05(e). 


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-35 (all pending claims) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
New matter in claims
“New or amended claims which introduce elements or limitations that are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (an adequate description of a genus may not support claims to a subgenus or species within the genus)”; MPEP 2163(I)(B).  “While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure.”  MPEP 2163(I)(B).
	“With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘___’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported."); see also MPEP §§ 714.02 and 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04.”  MPEP 2163(II)(A).
“To comply with the written description requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, or to be entitled to an earlier priority date or filing date under 35 U.S.C. 119, 120, 365, or 386, each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure. When an explicit limitation in a claim "is not present in the written description whose benefit is sought it must be shown that a person of ordinary skill would have understood, at the time the patent application was filed, that the description requires that limitation." Hyatt v. Boone, 146 F.3d 1348, 1353, 47 USPQ2d 1128, 1131 (Fed. Cir. 1998); see also In re Wright, 866 F.2d 422, 425, 9 USPQ2d 1649, 1651 (Fed. Cir. 1989) (Original specification for method of forming images using photosensitive microcapsules which describes removal of microcapsules from surface and warns that capsules not be disturbed prior to formation of image, unequivocally teaches absence of permanently fixed microcapsules and supports amended language of claims requiring that microcapsules be "not permanently fixed" to underlying surface, and therefore meets description requirement of 35 U.S.C. 112.); In re Robins, 429 F.2d 452, 456-57, 166 USPQ 552, 555 (CCPA 1970) ("[W]here no explicit description of a generic invention is to be found in the specification[,] ... mention of representative compounds may provide an implicit description upon which to base generic claim language."); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily implicitly described by a genus encompassing it and a species upon which it reads).” MPEP 2163(II)(A)(3)(b). “Applicant was not entitled to the benefit of a parent filing date when the claim was directed to a subgenus (a specified range of molecular weight ratios) where the parent application contained a generic disclosure and a specific example that fell within the recited range because the court held that subgenus range was not described in the parent application. In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971).” MPEP 2163.05(II). “[A]n an adequate description of a genus may not support claims to a subgenus or species within the genus.” MPEP 2163(I)(B).
“Any negative limitation or exclusionary proviso must have basis in the original disclosure.” MPEP 2173.05(i). “Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support.” MPEP 2173.05(i).
The latest filing receipt (04/07/2022) for the instant application indicates a filing date of 09/10/2021.  No claims were presented on 09/10/2021 and claim amendments have been filed on 03/21/2022 and 03/24/2022.  As such, all of claims 1-35 are amended and non-original to the as-filed specification.
The Claim Interpretation section above is incorporated herein by reference. Independent claims 1 and 15 recite a first 5’UDP glycosyl transferase polypeptide having a first amino acid motif corresponding to residues AA128-AA207 in SEQ ID NO: 152 and having at least 20% sequence identity to residues AA128-207 of SEQ ID NO: 152, and a second amino acid motif corresponding to residues AA133-137 in SEQ ID NO: 152 with no more than three amino acid variations at positions AA133-AA137.  The first motif is further defined as the two amino acid variations from the following: 
AA130 is one amino acid larger than Alanine; 
AA134 is any one small aliphatic amino acid, except Leucine or Isoleucine; 
AA135 is any one amino acid, except Proline; 
AA136 is one small amino acid; AA137 is one small amino acid; 
AA140 is one charged amino acid; 
AA141 is one polar amino acid; 
AA142 is one positively charged or polar amino acid; 
AA145 is one uncharged amino acid; 
AA147 is one non-aromatic amino acid, except Histidine; 
AA149 is one polar non-aromatic amino acid;
 AA154 is any one amino acid, except Tryptophan; and 
AA206 is one non-aromatic amino acid.
The first motif is further defined by an optional limitation that the “the first motif may comprise one or more amino acid insertion [or deletions] of no more than 20 amino acids each.”
For the reasons more fully set forth below, all of the features of the recited first and second amino acid motifs set forth above have no support in the as-filed specification.
In remarks, dated 03/21/2022, applicant sets forth the following:

    PNG
    media_image1.png
    298
    729
    media_image1.png
    Greyscale

Again, it is noted that the application contains no originally filed claims.  The remaining cited portions of the specification and the entire specification have been reviewed; however, no support for the first and second amino acid motifs as recited is apparent in the as-filed specification.  As such, applicant has not pointed out where the new claim features of the first and second amino acid motifs is supported, nor does there appear to be a written description of the first and second amino acid motifs recited in claims 1 and 15 as reviewed above.
The first 5’UDP glycosyl transferase polypeptide having SEQ ID NO: 152 is referred to in the specification as EUGT11.  The closest description for the first and second amino acid motifs, as recited, includes “In one aspect, this document features a recombinant host that includes a recombinant gene encoding a polypeptide having at least 80% identity to the amino acid sequence set forth in SEQ ID NO:152.” Specification, page 3, lines 14-16.  “However, in some embodiments, variants of EUGT11, UGT91D2, UGT85C, and UGT76G polypeptides can have 10 or more amino acid substitutions (e.g., 10, 15, 20, 25, 30, 35, 10-20, 10-35, 20-30, or 25-35 amino acid substitutions).” Specification, page 79, lines 9-12. Table 10 (Example 1) of the specification identifies several homologous of which only EUGT11 is identified as having activity to convert significant quantities of RebA to RebD.   Example 5 and Figure 6 of the specification provides a comparison between EUGT11 and UGT91D2e sequences; however, none of AA128-207 or AA133-137 is noted in anyway in Fig. 6.  
As discussed above, SEQ ID NO: 152 (100% identity) is NOT an embodiment of the recited first 5’-UDP glycosyl transferase polypeptide including reading on the recited second amino acid motifs; an embodiment first 5’-UDP glycosyl transferase polypeptide would require at least one substitution at position AA134, AA135, AA136 or AA137 in order to meet the claim limitation of “comprising no more than three of the amino acid variations at positions AA133-AA137 in the second motif.”  The genus of a first 5’UDP glycosyl transferase polypeptide defined by first and second amino acid motifs is considered to a subgenus of the more general genus of  a polypeptide having at least 80% identity to the amino acid sequence set forth in SEQ ID NO:152 or a polypeptide having some similarity to SEQ ID NO: 152. 
However, there is no apparent disclosure in the specification identifying the specific amino acid residues AA128-AA207 or AA133-137 as being specifically non-substituted or substituted either generally or to only certain amino acid residues.  For this reason only, claims 1-35 lack adequate written description in the specification and therefore recite new matter.  
Further, there is no recognizable description of the limitation of the identity of any amino acid to being any of the following including that at least two of the following are present: AA130 is one amino acid larger than Alanine; AA134 is any one small aliphatic amino acid, except Leucine or Isoleucine; AA135 is any one amino acid, except Proline; AA136 is one small amino acid; AA137 is one small amino acid; AA140 is one charged amino acid; AA141 is one polar amino acid; AA142 is one positively charged or polar amino acid; AA145 is one uncharged amino acid; AA147 is one non-aromatic amino acid, except Histidine; AA149 is one polar non-aromatic amino acid; AA154 is any one amino acid, except Tryptophan; and AA206 is one non-aromatic amino acid.  Although SEQ ID NO: 152 as disclosed has an amino acid residue meeting each of preceding variations/limitations (e.g. Phe130 is larger than alanine, Ala134 is a small aliphatic amino acid not Lue or Ile, Glu140 is charged, Met147 is non-aromatic and not His, etc.), a person of ordinary skill would not have understood, at the time the patent application was filed, that the description requires such limitations.  For example, there is no recognizable description in the as-filed specification that a polypeptide having at least 80% identity to SEQ ID NO: 152 cannot be formed by mutation Phe130 to Gly (the only amino acid smaller than alanine), mutating Ala134 to Leu or mutation Met-147 to His, or that at least one of amino acid residues AA134, AA135, AA136 or AA137 must be substituted or different relative to SEQ ID NO: 152 to be a second amino acid motif having no more than three of the amino acid variations at positions AA133-AA137 in the second motif.  
Stated in other words, in order for a genus or subgenus to have support or written description in the as-filed specification, the limitations defining the scope such a genus or subgenus must be recognizable in the description such that a person of ordinary skill would have understood, at the time the patent application was filed, that the description and the definition of the genus/subgenus requires the limitations defining the scope of the same.  “Applicant was not entitled to the benefit of a parent filing date when the claim was directed to a subgenus (a specified range of molecular weight ratios) where the parent application contained a generic disclosure and a specific example that fell within the recited range because the court held that subgenus range was not described in the parent application.” MPEP 2163.05(II).  Here, the specification contains a generic disclosure of a first 5’UDP glycosyl transferase polypeptide having a relationship to SEQ ID NO: 152 including at least 80% identity to SEQ ID NO: 152. However, although SEQ ID NO: 152 falls within the genus of a first 5’UDP glycosyl transferase polypeptide as recited in claims 1 and 15, the specific genus/subgenus defined by certain variations (including at least 2) in a first amino acid motif corresponding to AA128-AA207 of SEQ ID NO: 152 is not described in the as-filed specification in any identifiable manner.  A first motif corresponding specifically to AA128-AA207 of SEQ ID NO: 152 is not identified in the as-filed specification in any manner including that such motif comprises one or more amino acid insertions (i.e. plural insertions are encompassed) of no more than 20 amino acids each as recited in claims 1 and 15.  Similarly, a second amino acid motif corresponding to AA133-137 of SEQ ID NO: 152 is not identified in the as-filed specification in any manner including that such motif is specifically limited to “no more than three of the amino acid variations at positions AA133-AA137.”
Similarly, there is no recognizable description in the as-filed specification that Phe130 be mutated to Met or Leu or specifically be excluded from mutation as to remain Phe as recited in claim 2, that Ala134 be mutated to Val or be specifically excluded from mutation as to remain Ala as recited in claim 3, Ala136 and Ala137 be specifically excluded from mutation as to remain Ala as recited in claim 4, Glu140 be mutated to Asp or Lys or be specifically excluded from mutation as to remain Glu as recited in claim 5, that His141 be mutated to Asn, Glu or Arg or be specifically excluded from mutation and remain Glu as recited in claim 6, that Lys142 be mutated to Arg or Asn or be specifically excluded from mutation and remain Lys as recited in claim 7, that Pro144 be excluded from mutation as recited in claim 8, that Cys145 be excluded from possible mutation as recited in claim 9, that Met147 be mutated to Leu or valine or be specifically excluded from mutation and remain Met as recited in claim 10, that Leu149 be mutated to Ile or be specifically excluded from mutation and remain Leu as recited in claim 11, and that Glu206 be mutate to Asp, Asn, Thr, Ala or Gly or otherwise be specifically excluded from mutation and remain Leu as recited in claim 12
Further, there is no discussion in the as-filed specification in any manner related to an amino acid with any numerically specific van der Waals volume as recited in claims 3-7 and 10-12, or hydrophobicity in terms of “[Symbol font/0x44]tR,” as recited in claims 5-7 and 10-12.  For these reasons, claims 3-7 and 10-12 also recite new matter and lack adequate written description in the specification.
Claims 22-35 do not formally depend from claim 1 or 15; however, “the whole cells” recited in claim 22 are interpreted as being a whole cell that contains the first 5’-UDP glycosyl transferase polypeptide as recited in claims 1 and 15 as a reasonable interpretation of such whole cells, particularly in view of further dependent claims, for example claim 27, directly referencing “the first 5’-UDP glycosyl transferase polypeptide.”  Further, claim 22 recites “the in vitro method” wherein the only prior recital of an in vitro method in the claims is claim 18; as such, a reasonable interpretation of claim 22 is that “the in vitro metro” is such method as defined in claim 18.  As such, claims 22-35 are included in this rejection in the interest of compact prosecution. 
The claims lack adequate written description in the as-filed specification for the reasons stated.
Genus of claims 1, 13 and 14
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed.  For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  
“A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus.”).  Regents of the University of California v. Eli Lilly & Co., 119, F.3d 1559, 1568, 43 USPQ2d 1398, 1405 (Fed. Cir. 1997).
MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the biomolecule, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.”
“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  . . ., reduction to drawings . . ., or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.”  MPEP 2163.
Furthermore, a “‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure ‘indicates that the patentee has invented species sufficient to constitute the gen[us].’ See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (‘[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.’). ‘A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.’ In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).”  MPEP 2163.
Claim Scope
Claims 13 and 14 both depend from claim 1.  Independent claim 1 and claims 13 and 14 depending therefrom recite a genus of first UDP-glycosyl transferase required to have the following functional properties:
capable of beta 1,2 glycosylation of a C2' of the 13-O-glucose, the 19-O-glucose, or both the 13-O-glucose and the 19-O-glucose of a precursor steviol glycoside or “to transfer one or more sugar moieties from the one or more UDP-sugars to the steviol”; and
capable of converting higher amounts of RebA to RebD compared to the UDP glycosyl transferase polypeptide having the amino acid sequence set forth in SEQ ID NO:5 under corresponding reaction conditions as recited in claim 14, including specifically “at a rate that is at least 20 times faster” than the rate of RebA to RebD conversion of the UDP glycosyl transferase polypeptide having SEQ ID NO: 5 as recited in claim 13.
Further, claim 1 directly recites inclusion within the recited genus of first UDP-glycosyl transferases a specifically recited subset of species functional to “transfer one or more sugar moieties from the one or more UDP-sugars to the steviol.”  Although it is noted that the preceding is not required of all members of the recited genus of first UDP-glycosyl transferase polypeptides, independent claim 1 nevertheless specifically recites and claims a first UDP-glycosyl transferase having activity to both 1) capable of beta 1,2 glycosylation of a C2' of the 13-O-glucose, the 19-O-glucose, or both, in a precursor steviol glycoside and 2) “transfer one or more sugar moieties from the one or more UDP-sugars to the steviol.”
Guidance provided by the specification and analysis
First UDP-glycosyl transferases having capability to glycosylate steviol and C2’ of the 13-O- or 19-O-glucose of a precursor steviol glycoside.
Steviol is a discrete chemical species having empirical formula C20H30O3 as shown in Fig. 1 of the specification.  Fig. 2A of the specification describes two transferase enzymes, UGT85C2 and UGT74G1 capable of glycosylating steviol.  Fig. 2A of the specification appears to describe two transferases, EUGT11 and UGT91D2e, capable of beta glycosylation of the C2’ position of a 13-O-glucose and/or 19-O-glucose of a steviol glycoside primarily by converting steviol-13-O-glucoside to steviol-1,2-bioside or rubusoside to stevioside.  
UGT85C2 and UGT74G1 are not described by the specification as having an activity to transfer a glucose or other sugar moiety to the C2’ position of a 13-O-glucose and/or 19-O-glucose of a steviol glycoside. 
EUGT11 and UGT91D2e are not described by the specification as having an activity to transfer a sugar or other moiety to steviol, wherein steviol is a discrete chemical compound that lacks any glucose or saccharide moieties as part of its structure.
“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus.”  The transfer of a glucose or other sugar moiety directly to steviol is a substantially different reaction than the transfer of a glucose or other sugar moiety to the C2’ position of a glucose moiety that is attached to a stevioside or steviol glycoside, since the spatial position of the functional group to form a bond with the glucose/sugar moiety is substantially different within the active site of an enzyme as compared to the steviol moiety.  This is directly evidenced by the specification describing one group of enzymes (UGT85C2 and UGT74G1) for glycosylation of steviol and another structurally separate group of enzymes (EUGT11 and UGT91D2e) for glycosylation of the C2’ position of a glucose moiety of a steviol glycoside, and the description in the specification, page 104, line 13, that “EUGT11 and UGT91D2e were not able to use steviol as a substrate.” 
In view of the above, the specification does not suggest a single enzyme species of first UDP-glycosyl transferase having capability both to glycosylate steviol and glycosylate the C2’ of a 13-O- or 19-O-glucose of a steviol glycoside. Rather, the specification appears to actively describe that the glycosylation of steviol and the glycosylation of the C2’ of a 13-O- or 19-O-glucose of a steviol glycoside are catalyzed by separate and structurally distinct group of enzymes such that the specification is deemed to evidence that the performance of any UDP-glycosyl transferase to catalyze both of these reactions is unpredictable.  In particular, there is no description in the specification that the EUGT11 transferase (SEQ ID NO: 152 of the specification) has any activity to transfer a sugar moiety to steviol in any capacity.  Specifically, the specification, page 104, line 13, directly states that “EUGT11 and UGT91D2e were not able to use steviol as a substrate.”  For these reasons, the ordinarily skilled artisan is unable to recognize possession of any species of first UDP-glycosyl transferase having dual activity to glycosylate steviol and to glycosylate the C2’ of a 13-O- or 19-O-glucose of a steviol glycoside as recited in claim 1.
First UDP-glycosyl transferases capable of converting higher amounts of RebA to RebD compared to the UDP glycosyl transferase polypeptide having the amino acid sequence set forth in SEQ ID NO:5 under corresponding reaction conditions.
The specification, page 103, line 1, states that “Fifteen genes were tested for RebA 1,2-glycosylation activity. See Table 10.”  “The reaction mixture containing EUGT11 (Rice, AC133334, SEQ ID NO:152) was shown to convert significant quantities of RebA to RebD. See LC-MS chromatograms in Fig. 4. As shown in the left panel of FIG. 4, UGT91D2e produced a trace amount of RebD when RebA was used as the feedstock.” Specification, page 103, lines 8-11.  
The preceding is understood as a description that out of the 15 genes screened, only EUGT11 and UGT91D2e (SEQ ID NO: 5 of the specification) have any ability to glycosylate RebA to RebD, or at least that only EUGT11 has activity for converting RebA to RebD that is higher including “at least 20 times faster” than the transferase of SEQ ID NO: 5.
In view of the above, the specification evidences the following:
The ability of any UDP-glycosyl transferase to utilize RebA as a substrate cannot be predicted from the guidance provided by the specification but can only be determined via “testing” as demonstrated in the specification;
The specification describes one species of transferase, EUGT11, having faster activity to convert RebA to RebD than the transferase of SEQ ID NO: 5 including “at least 20 times faster”; and
The specification describes at least 14 transferase that either 1) failed to have activity on RebA or 2) do not have faster activity on RebA than the transferase of SEQ ID NO: 5, such transferases shown in Table 10 (page 103 of the specification) with the exception of EUGT11.
The specification, Example 7 (pages 109-112) discusses several identified “EUGT11 homologs” as set forth in Table 11 of the specification.  However, a description of the activities of such “EUGT11 homologs” is limited to “clone P 64B (see Table 11) produced a trace amount of product using rubusoside and RebA.”  Specification, page 110, lines 24-25.  The preceding is understood as a description that the other identified “EUGT11 homologs” either 1) had no activity on RebA as a substrate, or 2) did not have faster activity, including “at least 20 times faster,” than SEQ ID NO: 5 transferase for the conversion of RebA to RebD.
“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  . . ., reduction to drawings . . ., or by disclosure of relevant, identifying characteristics.” “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.”
Here, the specification discloses one species of UDP-glycosyl transferase, EUGT11, described to convert higher amounts of RebA to RebD including a rate at least 20 times faster than the transferase of SEQ ID NO: 5.  The specification affirmatively demonstrates that even transferases described as “EUGT11 homologs” do not possess the characteristics of faster conversion of RebA to RebD required by the recited genus of UDP-glycosyl transferases as recited in claims 1 and 2.  That is, the specification does not describe a representative number of species nor a disclosure of relevant, identifying characteristics that would allow the ordinarily skilled artisan at the time of the invention to reasonably identify other species of transferases, other than the EUGT11 species specifically disclosed, that possess the required claim features of faster conversation (higher amounts) of RebA to RebD as recited in claims 13 and 14.  Since the specification demonstrates that identified homologs of EUGT11 do not have the required claim features of faster conversation (higher amounts) of RebA to RebD as recited in claims 12 and 14, an ordinarily skilled artisan at the time of invention could not predict the operability of any UDP-transferase to convert higher amounts (including at a rate that is at least 20 times faster) of RebA to RebD than the transferase of SEQ ID NO: 5 based upon the written description provided by the specification, since the specification demonstrates that even EUGT11 homologs do not have activity to convert RebA to RebD at amounts higher than the transferase of SEQ ID NO: 5 and/or at a rate that is at least 20 times faster than the transferase of SEQ ID NO: 5.  As such, the specification provides no significance guidance to identify any UDP-glycosyl transferase having the characteristics of faster conversion of RebA to RebD required by the recited genus of UDP-glycosyl transferases as recited in claims 13 and 14 (including 20 times faster) other than the single enumerated EUGT11 species, wherein as noted SEQ ID NO: 152 (EUGT11) does not have the second amino acid motif as recited in claim 1. 
For these reasons, the specification fails to set forth a sufficient written description to establish possession of a genus of first 5’-UDP glycosyl transferases having the activity to convert RebA to RebD with the features required by claims 1, 13 and 14 as reviewed above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 8 and 15-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Houghton-Larsen et al. (U.S. 10,435,730 B2, published 10/08/2019) as evidenced by Rellick et al. (Comparison of van der Waals and semiempirical calculations of the molecular volumes of small molecules and proteins, Biopolymers: Original Research on Biomolecules 42.2 (1997): 191-202).
The Claim Interpretation section above is incorporated herein by reference.
Houghton-Larsen et al. in the claims disclose:
1. A method for producing a target steviol glycoside or a target steviol glycoside composition, comprising contacting a starting composition comprising a steviol, a precursor steviol glycoside having a 13-O-glucose, a 19-O-glucose, or both the 13-O-glucose and the 19-O-glucose, and/or a mixture thereof with a first polypeptide capable of beta 1,2 glycosylation of a C2′ of the 13-O-glucose, the 19-O-glucose, or both the 13-O-glucose and the 19-O-glucose of the precursor steviol glycoside and having at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO:152; and one or more of:
(a) a second polypeptide capable of beta 1,2 glycosylation of the C2′ of the 13-O-glucose, the 19-O-glucose, or both the 13-O-glucose and the 19-O-glucose of the precursor steviol glycoside and having at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO:5;
(b) a polypeptide capable of rhamnosylation of a steviol 13-O-monoside and having at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO:150;
(c) a polypeptide of uridine 5′-diphospho (UDP) glycosyl transferase (UGT) UGT74 family, comprising a UGT74G1 polypeptide capable of glycosylating the steviol or the precursor steviol glycoside at its C-19 carboxyl group and having at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO:1;
(d) a polypeptide of uridine 5′-diphospho (UDP) glycosyl transferase (UGT) UGT85 family, comprising a UGT85C2 polypeptide capable of glycosylating the steviol or the precursor steviol glycoside at its C-13 hydroxyl group and having at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO:3; and/or
(e) a polypeptide capable of beta 1,3 glycosylation of a C3′ of the 13-O-glucose, the 19-O-glucose, or both the 13-O-glucose and the 19-O-glucose of the precursor steviol glycoside and having at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO:7;
wherein at least one of the polypeptides is a recombinant polypeptide;
and one or more UDP-sugars, under suitable reaction conditions for the transfer of one or more sugar moieties from the one or more UDP-sugars to the steviol, the precursor steviol glycoside, and/or the mixture thereof,
thereby producing the target steviol glycoside or the target steviol glycoside composition.

The Sequence Identifiers between the current application and Houghton-Larsen et al. are identical.  As such, the polypeptide having at least 90% identity to SEQ ID NO: 5 is a first 5’-UDP glycosyltransferase polypeptide as recited in claim 1.  An alignment between recited SEQ ID NO: 152 (Qy) and SEQ ID NO: 5 (Db) of Houghton-Larsen et al. is as follows:

    PNG
    media_image2.png
    707
    660
    media_image2.png
    Greyscale

As shown in the alignment above, SEQ ID NO: 5 has a second amino acid motif correspond to residues AA133-AA137 of SEQ ID NO: 152 being WLPSIAA wherein residues 133-137 of is AAAA is SEQ ID NO: 152.  The sequence WLPSIAA has variations being AA135 is any one amino acid except proline (AA135 of SEQ ID NO: 152 aligns with a Ser residue in SEQ ID NO: 5), AA136 is one small amino acid residue (AA136 of SEQ ID NO: 152 aligns with a Ala residues in SEQ ID NO: 5) and AA137 is one small amino acid residue (AA137 of SEQ ID NO: 152 aligns with a Ala residue in SEQ ID NO: 5). However, AA134 of SEQ ID NO: 152 aligns with Ser in SEQ ID NO: 5 which is not one small aliphatic amino acid residue.  As such, SEQ ID NO: 5 of Houghton-Larsen et al. has a second amino acid motif corresponding to residues AA133-AA137 in SEQ ID NO: 152 and comprising no more than three of the amino acid variations at positions AA133-AA137 wherein there are four amino acid variations falling within AA133-AA137 (at AA134, AA135, AA136 and AA137) wherein SEQ ID NO: 5 has three of these variations (all except the variation of AA134 being any small aliphatic amino acid residue except leucine and isoleucine).
For these reason, SEQ ID NO: 5 also has a first amino acid motif corresponding to residues AA128-AA207 including at least two amino acid variations as recited including A135 is any one amino acid except proline (i.e. Ile), AA136 is one small amino acid (i.e. Ala) and AA137 is one small amino acid residue (i.e. Ala).  Further, an alignment between SEQ ID NO: 152 and SEQ ID NO: 5 has over 20% identity as indicated below (14 matches over 55 positions of alignment is about 25% identity):

    PNG
    media_image3.png
    141
    594
    media_image3.png
    Greyscale
 
For these reasons, SEQ ID NO: 5 of Houghton-Larsen et al. has all of the features of a first 5’-UDP glycosyl transferase polypeptide as recited in claims 1 and 15.  As such, claim 1 of Houghton-Larsen et al. anticipates all of the features of claims 1 and 15 wherein, for example, transfer of beta 1,2 glycosylation of the C2′ of the 13-O-glucose of the precursor steviol glycoside is transfer of a second sugar moiety wherein the first sugar moiety is the 13-O-glucose of the precursor steviol glycoside.
Regarding claim 16, Houghton-Larsen et al., claim 1, discloses “a polypeptide of uridine 5′-diphospho (UDP) glycosyl transferase (UGT) UGT74 family, comprising a UGT74G1 polypeptide capable of glycosylating the steviol or the precursor steviol glycoside at its C-19 carboxyl group and having at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO:1.”
Regarding claim 17, Houghton-Larsen et al., col. 3, ln. 29-32, state that a recombinant gene encoding SEQ ID NO: 5 can be expressed in a recombinant host cell.
Regarding claim 18, Houghton-Larsen et al., claim 7, directly disclose a cell-free system for regeneration of the one or more UDP-sugars.
Regarding claims 19-21, “Conversions requiring multiple reactions may be carried out together, or stepwise. For example, rebaudioside D may be produced from rebaudioside A that is commercially available as an enriched extract or produced via biosynthesis, with the addition of stoichiometric or excess amounts of UDP-glucose [i.e. UDP-sugar is supplied] and EUGT11. As an alternative, rebaudioside D [i.e. target steviol glycoside] may be produced from steviol glycoside extracts that are enriched for stevioside and rebaudioside A, using EUGT11 and a suitable UGT76G1 enzyme.” Houghton-Larsen et al., col. 27, ln. 12-21. The preceding is considered to describe the features of claims 19-21 wherein EUGT11 is the polypeptide of SEQ ID NO: 152 recited in claim 1 of Houghton-Larsen et al. and SEQ ID NO: 5 is a suitable UGT76G1 enzyme.  Houghton-Larsen et al., col. 30, ln. 30-34, directly states that rebaudioside A or D may be obtained from Stevia extracts as recited in claim 20.  In claim 20, it is noted that “This document also features a recombinant host. The host includes (i) a gene encoding a UGT74G1; (ii) a gene encoding a UGT85C2; (iii) a gene encoding a UGT76G1; (iv) a gene encoding a glycosyltransferase having the ability to transfer a second sugar moiety to the C-2′ of a 19-O-glucose of rubusoside or stevioside; and (v) optionally a gene encoding a UGT91D2e [SEQ ID NO: 5], wherein at least one of the genes is a recombinant gene.” Houghton-Larson et al., col. 4, ln. 33-40. “UGT76G1 adds a glucose moiety to the C-3′ of the C-13-O-glucose of the acceptor molecule, a steviol 1,2 glycoside,” which is a 5’UDP glycosyl transferase capable of beta 1,3 glycosylation of the C3’ of the 12-O-glucose of a precursor steviol glycoside.  Houghton-Larson et al., col. 23, ln. 36-40.
Regarding claims 19 and 20 more specifically, “The cell-free approach is an in vitro system where RebA, stevioside or a steviol glycoside mixture is enzymatically converted to RebD.  The system requires stoichiometric amounts of UDP-glucose and therefore UDP-glucose regeneration from UDP and sucrose using sucrose synthase can be used.” Houghton-Larson et al., Example 8, first paragraph.  UDP-glucose being regenerated is considered to be a direct description that the concentration of UDP-glucose at any one time is not in the required stoichiometric amount (i.e. amount of steviol glycoside substrate exceeds available UDP-glucose substrate).  However, the reaction can go to completion by recovering generated product UDP to UDP-glucose substrate.  Further, an ordinarily skilled artisan would recognize that the transferase enzymes involved are catalysts and not reactants and therefore are present in a lesser stoichiometric amount that any steviol glycoside substrate, such as RebA or stevioside.  This description meets the features of claims 19 and 20.
Regarding claims 22-23, Houghton-Larsen et al., claims 8-9, state a whole-cell in vitro method comprising feeding raw material comprising Stevia extracts, comprising the one or more UDP-sugars and one or more of the steviol, the precursor steviol glycoside and/or the mixture thereof to a whole cell that includes plant extracts.  See Houghton-Larsen et al., col. 30, ln. 30-34.  The features of claim 24 are described in claim 13 of Houghton-Larsen et al.  Regarding claims 25-26, claim 15 of Houghton-Larson et al. states the whole cell can be S. cerevisiae.
Regarding claim 29, Houghton-Larson et al., Example 9, state that embodiments of the claims of Houghton-Larson et al. functions to convert RebA to RebD including with recombinant whole cells as discussed above.
Regarding claims 27-35, claim 6 of Houghton-Larson et al. state that the polypeptides of claim 1 of Houghton-Larson et al. is expressed in a recombinant host cell wherein the polypeptide of SEQ ID NO: 152 is a second 5’-UDP glycosyl transferase polypeptide as discussed.  
“Any of the recombinant hosts can produce at least one steviol glycoside when cultured under conditions in which each of the genes is expressed. The steviol glycoside can be selected from the group consisting of rubusoside, rebaudioside A, rebaudioside B, rebaudioside C, rebaudioside D, rebaudioside E, rebaudioside F, dulcoside A, stevioside, steviol-19-O-Glucoside, steviol-13-O-glucoside, steviol-1,2-bioside, steviol-1,3-bioside, 1,3-stevioside, as well as other rhamnosylated or xylosylated intermediates.” Houghton-Larson et al., col. 4, ln. 6-14.
 “This document also features a recombinant host [as recited in claim 29]. The host includes (i) a gene encoding a UGT74G1; (ii) a gene encoding a UGT85C2; (iii) a gene encoding a UGT76G1; (iv) a gene encoding a glycosyltransferase having the ability to transfer a second sugar moiety to the C-2′ of a 19-O-glucose of rubusoside or stevioside; and (v) optionally a gene encoding a UGT91D2e [SEQ ID NO: 5], wherein at least one of the genes is a recombinant gene.” Houghton-Larson et al., col. 4, ln. 33-40.
  The preceding description meets the features of claims 27-28 and 30-35.  Specifically, UGT85C2 is a 5’UDP glycosyl transferase polypeptide capable of glycosylating steviol at its C-13 hydroxyl as shown in Fig. 2C. See Houghton-Larson et al., claim 5(a). “UGT76G1 adds a glucose moiety to the C-3′ of the C-13-O-glucose of the acceptor molecule, a steviol 1,2 glycoside,” which is a 5’UDP glycosyl transferase capable of beta 1,3 glycosylation of the C3’ of the 13-O-glucose or 19-O-glucose of a precursor steviol glycoside. Houghton-Larson et al., col. 4, ln. 33-40.  Houghton-Larson et al., col. 23, ln. 36-40. UGT91D2e (SEQ ID NO: 5) is a first 5’UDP glycosyl transferase as discussed. UGT74G1 (SEQ ID NO: 1) is a 5’-UDP glycosyl transferase capable of “capable of glycosylating the steviol or the precursor steviol glycoside at its C-19 carboxyl group,” which is a 5’UDP glycosyl transferase capable of glycosylating steviol.  Houghton-Larson et al., claim 5, part (a). 
As discussed, all embodiments of Houghton-Larson et al. can express EUGT11 (SEQ ID NO: 152) that is a glycosyltransferase having the ability to transfer a second sugar moiety to the C-2′ of a 19-O-glucose of rubusoside or stevioside and is a second 5’-UDP glycosyltransferase as recited in the claims.  Fig. 2C of Houghton-Larson et al. shows that rubusoside or stevioside is converted to RebD, 13-SMG is converted to RebD, 19-SMG is converted to RebD, and steviol is converted to RebD through activity of the above-described polypeptides present in a recombinant host cell applied to an in vitro method for producing steviol glycosides as discussed above.
Regarding claim 4 and 8, SEQ ID NO: 5 has an Ala residue at AA136 and AA137, and SEQ ID NO: 5 has a proline residue at position AA144. Regarding claim 3, SEQ ID NO: 5 has a Ser residue at position AA134 that is understood as an amino acid residue with a van der Waals volume less than (or equal to) 105 cubic angstroms. See Rellick et al., Table III.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 4, 8 and 15-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,435,730 B2 in view of Kovylyaeva et al. (Glycosides from Stevia rebaudiana, Chem. Nat. Compounds 43 (2007): 81-85). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The rejections under 35 U.S.C. 102 over U.S. Patent No. 10,435,730 B2 stated above are incorporated herein by reference.
As indicated above, patented claim 1 of U.S. Patent No. 10,435,730 B2 anticipates the features of claims 1, 3, 4, 8, 15 and 16.
Regarding claim 18, patented claims 7-9 recite:
7. The method of claim 1, wherein the method is an in vitro method, further comprising supplying the one or more UDP-sugars or supplying a cell-free system for regeneration of the one or more UDP-sugars.
8. The method of claim 7, wherein the in vitro method is an enzymatic in vitro method or a whole cell in vitro method.
9. The method of claim 8, wherein the whole cell in vitro method comprises feeding raw materials comprising Stevia extracts, comprising the one or more UDP-sugars and one or more of the steviol, the precursor steviol glycoside and/or the mixture thereof to a whole cell.
Regarding claims 17 and 22-34, patented claim 6 recites:
6. The method of claim 1, wherein the target steviol glycoside or the target steviol glycoside composition is produced in a recombinant host cell which has been transformed with a gene encoding the first polypeptide capable of beta 1,2 glycosylation of the C2′ of the 13-O-glucose, the 19-O-glucose, or both the 13-O-glucose and the 19-O-glucose of the precursor steviol glycoside and having at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO:152.
At the time of filing (or invention), it would have been obvious to form embodiments of patented claims 6-9 being a recombinant host cell (as recited in claim 17) having all of the polypeptides recited in patented claim 1.  The whole cell method of patented claim 8 directly implies that such host cell recombinantly express the necessary polypeptides wherein patented claim 1 recites at least one recombinant polypeptide.  As discussed, patented claim 1 recites a first 5’UDP glycosyltransferase (SEQ ID NO: 5), a second 5’UDP glycosyltransferase (SEQ ID NO: 152), “a polypeptide capable of beta 1,3 glycosylation of a C3′ of the 13-O-glucose, the 19-O-glucose, or both the 13-O-glucose and the 19-O-glucose of the precursor steviol glycoside and having at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO:7,” “a polypeptide of uridine 5′-diphospho (UDP) glycosyl transferase (UGT) UGT74 family, comprising a UGT74G1 polypeptide capable of glycosylating the steviol or the precursor steviol glycoside at its C-19 carboxyl group and having at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO:1,” and “a polypeptide of uridine 5′-diphospho (UDP) glycosyl transferase (UGT) UGT85 family, comprising a UGT85C2 polypeptide capable of glycosylating the steviol or the precursor steviol glycoside at its C-13 hydroxyl group and having at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO:3,” wherein the activity of such polypeptides is described in at least Fig. 2C to produce to convert RebA or steviol to RebD including through rubusoside, stevioside, steviol-13-O-glucoside and/or steviol-19-O-glucoside intermediates.  That is, a steviol, a precursor steviol glycoside having a 13-O-glucose, a 19-O-glucose as recited in patented claim 1 includes steviol and directly implies and suggests steviol-13-O-glucoside and steviol-19-O-glucoside as an obvious steviol glucoside having one 13-O-glucose or one 19-O-glcuose, respectively. Fig. 2C of Houghton-Larson et al. shows that 13-O-glucose, 19-O-glcuose, rubusoside or stevioside is converted to RebD, 13-SMG and 19-SMG is converted to RebD and steviol is converted to RebA through activity of the above-described polypeptides including when only steviol is provided as an initial starting material including that a precursor glucoside having a 13- or 19-O-glucose directly suggests 13-SMG or 19-SMG as a precursor glucoside (i.e. steviol modified with one 13- or 19-O-glucose moiety).  As such, culturing an embodiment of patented claims 6-9 expressing all of the polypeptides recited in patented claim 1 in the presence of steviol (or steviol-13-O-glucoside) reaches all of the features of claims 17 and 22-34 wherein the same would be a whole cell in vitro method wherein steviol, 13-SMG or 19-SMG is a provided raw material. 
Regarding claim 23, steviol and steviol glycosides are known to be obtainable from plant extracts. Kovylyaeva et al., abstract, reviews the glycosides fund in extracts of Stevia (S. rebaudiana) including rebaudiosides A and D.  As such, at the time of filing an ordinarily skilled artisan would have been motivated to utilize any appropriate source for a precursor steviol glycoside of patented claim 1 including Stevia plant extracts. Regarding claim 24 is taught by patented claim 13.
Regarding claims 19, as stated above, an ordinarily skilled artisan would have been motivated to utilize a Stevia plant extract that contains RebA as a source for a precursor steviol glycoside of patented claim 1 that includes in embodiments of patented claims 7-9 and that such RebA substrate would be in stoichiometric excess in a starting composition over any transferase enzyme that is a catalyst and not a substrate.
 Regarding claims 20 and 21, as discussed RebD is an expected product of applying all of the polypeptides recited in claim 1 to steviol or other appropriate precursor steviol glycosides including RebA as found in a stevia extract as evidenced by Kovylyaeva et al.  Regarding recitation in claim 20 of “the starting composition in stoichiometric excess over transferase polypeptides and UDP-glucose,” the patented claims directly indicate that the various transferase polypeptides recited utilize steviol or a glycoside thereof as a substrate and UDP-glucose as reactants in 1:1 stoichiometry.  As such, in order to convert a precursor glycoside such as RebA to further downstream products, an ordinarily skilled artisan would have recognized that the UDP-glucose substrates should be provided in an appropriate amount including at least stoichiometric amounts (i.e. equal amounts of RebA and UDP-glucose) to convert all available precursor glycoside wherein the UDP-glucose (i.e. UDP-sugar), wherein patented claim 7 states that the UDP-sugar is continuously regenerated.  As discussed, an ordinarily skilled artisan would understand that a substrate such a RebA is provided in a greater stoichiometric amount than a transferase polypeptide acting as a catalyst.

Claims 1, 3, 4, 8 and 15-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 9,631,215 B2 in view of Kovylyaeva et al. (Glycosides from Stevia rebaudiana, Chem. Nat. Compounds 43 (2007): 81-85). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The current applicant claims priority to U.S. Patent No. 9,631,215 B2.
The patented claims recite:
1. A recombinant host cell, comprising:
(a) a gene encoding a polypeptide capable of beta 1,2 glycosylation of the C2′ of the 13-O-glucose, 19-O-glucose, or both 13-O-glucose and 19-O-glucose of a steviol glycoside and having at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO:152;
(b) a gene encoding a steviol synthase polypeptide (KAH) having at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NOs:142-146 or 90% sequence identity to the amino acid sequence set forth in SEQ ID NO:164;
(c) a gene encoding an ent-copalyl diphosphate synthase (CDPS) polypeptide least 90% sequence identity to the amino acid sequence set forth in SEQ ID NOs:129-131, 158 or 160;
(d) a gene encoding a cytochrome P450 reductase (CPR) polypeptide having at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NOs:168 or 170;
(e) one or more genes encoding an kaurene oxidase (KO) polypeptide having at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NOs:138-141;
(f) a gene encoding a kaurene synthase (KS) polypeptide having at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NOs:132-135 or 156; and
(g) a gene encoding a geranylgeranyl diphosphate synthase (GGPPS) having at least 90% identity to the amino acid sequence set forth in SEQ ID NOs:121-128;
wherein the recombinant host cell further comprises one or more of:
(h) a gene encoding a Uridine-5′-diphospho (UDP) dependent glucosyltransferase (UGT) polypeptide capable of glycosylation of the 13-OH of steviol or a steviol glycoside and having at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO:3;
(i) a gene encoding a UGT polypeptide capable of beta 1,3 glycosylation of the C3′ of the 13-O-glucose, 19-O-glucose, or both 13-O-glucose and 19-O-glucose of a steviol glycoside and having at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO:7;
(j) a gene encoding a UGT polypeptide capable of glycosylation of the C-19 carboxyl of steviol or a steviol glycoside and having at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO:1; or
(k) a gene encoding a UGT polypeptide capable of beta 1,2 glycosylation of the C2′ of the 13-O-glucose, 19-O-glucose, or both 13-O-glucose and 19-O-glucose of a steviol glycoside and having at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO:5;
wherein at least one of the genes is a recombinant gene; and
wherein the recombinant host cell is capable of producing one or more steviol glycosides.

19. A method of producing a steviol glycoside, comprising growing the recombinant host cell of claim 1 in a culture medium, under conditions in which one or more of the genes are expressed; wherein the one or more steviol glycosides is produced by the recombinant host cell.
20. The method of claim 19, wherein the one or more steviol glycosides is produced in a permeabilized recombinant host cell which has been transformed with the gene encoding the polypeptide capable of beta 1,2 glycosylation of the C2′ of the 13-O-glucose, 19-O-glucose, or both 13-O-glucose and 19-O-glucose of the steviol glycoside and having at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO:152.
21. The method of claim 20, wherein the one or more steviol glycosides is rebaudioside D, wherein rebaudioside D is produced upon transfer of a glucose moiety to rebaudioside A.
22. The method of claim 20, wherein the permeabilized recombinant host cell comprises Escherichia coli.
28. The method of claim 19, wherein the one or more steviol glycosides comprises steviol-13-O-glucoside, steviol-1,2-bioside, steviol-1,3-bioside, steviol-19-O-glucoside, stevioside, 1,3 stevioside, rubusoside, rebaudioside A, rebaudioside B, rebaudioside C, rebaudioside D, rebaudioside E, rebaudioside F, or dulcoside A.

As discussed above, a host cell expressing all of the polypeptides recited in patented claim 1 cultured according to the method of patented claim 19 meets the features of claims 1, 3, 4, 8, 15, 16 and 17 except that cell of patented claim 1 is contacted with a starting composition having steviol and/or a steviol glycoside as recited.  Patented claim 1 recites polypeptides capable of producing steviol (i.e. steviol synthase polypeptide (KAH)) such that steviol or a glycoside need not be supplied. Regardless, the patented claims on their face indicate that steviol needs to be produced to generate a steviol glycoside as recited in patented claim 19.  As such, that the time of filing it would have been obvious to exogenously supply to the culture medium recited in patented claim 19 either steviol or rebaudioside A as recited in claim 21 in order to further support or increase the amounts of rebudioside D as recited in patented claim 21.  That is, although the method of patented claims 19 and 21 may be able to produce rebudioside D from a generic carbon source, from the patented claims it is recognizable that steviol and rebaudioside A (RebA) can be supplied to support RebD production in the same manner that UDP-glucose is supplied in a culture media as recited in patented claim 17.
Regarding claims 18-21, patented claim 17 recites a cell culture of the host cell of patented claim 1 having UDP-glucose supplied thereto wherein at the time of filing or invention it would have been obvious to subject the host cell of patented claim 1 to a method of culturing with added UDP-glucose in addition to stevia and/or RebA as discussed.  Regarding recitation in claim 20 of “UDP-glucose in stoichiometric or excess amount,” the patented claims directly indicate that the various transferase polypeptides recited utilize steviol or a glycoside thereof as a substrate and UDP-glucose as reactants in 1:1 stoichiometry.  As such, in order to convert a precursor glycoside such as RebA to further downstream products, an ordinarily skilled artisan would have recognized that the UDP-glucose (i.e. UDP-sugar) and steviol glycoside substrates should be provided in an appropriate amount including at least stoichiometric 1:1 amounts to convert all available precursor glycoside wherein the UDP-glucose (i.e. UDP-sugar). In claims 19 and 20, an ordinarily skilled artisan at time of filing (or invention) would understand that any substrate is supplied (i.e. RebA) is supplied in a greater stoichiometric amount than a catalyst that is not consumed during the reaction.  As far as it would have been obvious to supply exogenous RebA as indicated, Kvylyaeva et al. directly suggests to the ordinarily skilled artisan at the time of filing the RebA can be obtained from a stevia extract as a convenient source of RebA.
Regarding claims 22-35, performing the method of patented claims 19-34 with exogenous steviol or RebA supplied in the culture medium is a whole cell in vitro method using a recombinant cell as recited in claims 22-35 wherein such RebA can be supplied from a steviol extract.  As discussed above, a host cell of patented claim 1 expressing all of the polypeptides recited in patented claim 1 includes all of:
(a) the first 5'-UDP glycosyl transferase polypeptide; 
(b) the 5'-UDP glycosyl transferase polypeptide capable of glycosylating steviol or the precursor steviol glycoside at its C-19 carboxyl group; 
(c) the 5'-UDP glycosyl transferase polypeptide capable of glycosylating steviol or the precursor steviol glycoside at its C-13 hydroxyl group;
(d) the 5'-UDP glycosyl transferase polypeptide capable of beta 1,3 glycosylation of the C3' of the 13-O-glucose, 19-O-glucose, or both 13-O- glucose and 19-O-glucose of the precursor steviol glycoside; and
(e) second 5'-UDP glycosyl transferase polypeptide.
Regarding claims 30-35, patented claim 28 directly recites stevioside, rubusoside, steviol-13-O-glucoside and steviol-19-O-glucoside that the various transferase polypeptides recited in patented claim 1 have activity to convert to RebD.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652